Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

2.	The amendment filed 03/15/2021 has been received and considered. Claims 1-4, 7-9, 11-14 and 21-28 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-4, 7-9, 11-14 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
(Step 1) The claims 1-4, 7-9, 11-14 and 21-28 recite steps or acts including determining a predicted yield for the crop plant on the land plot; thus, the claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claim 1 recites: 
 (d) determining a predicted yield for the crop plant on the land plot using a crop model, the weather data, the soil data, and the crop management parameters for the land plot, wherein the predicted yield for the crop plant comprises a distribution based on the different crop management parameters for the land plot (under its broadest reasonable interpretation, mathematical calculation).
Further the limitation dependent claims, under its proudest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Claims the limitations, under its broadest reasonable interpretation, for growing a crop plant using a calculated/predicted crop yield based on received data which is the abstract idea of mathematical concepts, more particularly mathematical calculations. 
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application because a method for growing a crop plant and a land evaluation determining a predicted yield based on the data received is mathematical calculation. Claim 1 recites the limitation “(a) receiving weather data for an uncultivated land plot, the weather data comprising at least one of historical weather data and projected weather data for the plot that has not been cultivated with grown and harvested crop plants within the last 5 years”, “(b) receiving soil data for the land plot;” and “(c) receiving two or more crop management parameters for the land plot, the crop management parameters comprising a crop plant for the land plot and at least one other different crop management parameter for the land plot;” which is a data gathering step that collect a necessary input for the mathematical calculation, insignificant extra-solution activity. 

(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because dependent 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3-4, 7-9, 11, 13-14, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land”), in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria”), and further in view of Darko (“EFFECT OF INITIAL LAND PREPARATION METHODS ON SELECTED SOIL PHYSICAL PROPERTIES IN AFRAM PLAINS, GHANA”)
As per Claim 1, Litteboy et al. teaches a method for growing a crop plant (Absract), the method comprising: 
(a) receiving weather data for an uncultivated land plot (“climate data” and “Historical daily rainfall data” right column on Pg 221) …, the weather data comprising at least one of historical weather data and projected weather data for the plot (“Historical daily rainfall data” right column on Pg 221); 
(b) receiving soil data for the land plot  (“wheat model using using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220 , “parameters that describe the soil” right column on Pg 221); 
(c) receiving two or more crop management parameters for the land plot (“inputs of …, crop growth and management options.” right column on Pg 221), the crop management parameters comprising a crop plant for the land plot and at least one other different crop management parameter for the land plot (“wheat model using using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220,



    PNG
    media_image1.png
    138
    346
    media_image1.png
    Greyscale
right column on Pg 222); 
(d) determining a predicted yield for the crop plant on the land plot using a crop model, the weather data, the soil data, and the crop management parameters for the land plot (
    PNG
    media_image1.png
    138
    346
    media_image1.png
    Greyscale
right column on Pg 222, section 3.1 on Pg 223), wherein the predicted yield for the crop plant comprises a distribution based on the different crop management parameters for the land plot (right column on Pg 222, section 3.1 on Pg 223).
…
Litteboy et al. fails to teach explicitly (a)… that has not been cultivated with grown and harvested crop plants within the last 5 years, …; 
(e) preparing the land plot for cultivation with the crop plant according to the predicted yield after a determination that the land plot would be suitable for agricultural production if the crop plant were planted, grown, and harvested according to crop management parameters selected from the distribution, wherein preparing the land plot for cultivation with the crop plant comprises at least one of removing existing vegetation from the land plot and reshaping the land plot surface; and 

Joshua et al. teaches (a)… that has not been cultivated with grown and harvested crop plants within the last 5 years (section “The study area” on Page 15) …; 
(f) …, wherein the crop management parameters for planting, growing, and harvesting the crop plant are selected to optimize one or more of crop plant yield, crop plant quality, crop plant marginal net return, soil organic content, and environmental pollutant generation (Introduction, section “Lands suitable for special agriculture” on pg 17-18); 
(e) preparing the land plot for cultivation with the crop plant according to the predicted yield after a determination that the land plot would be suitable for agricultural production if the crop plant were planted, grown, and harvested according to crop management parameters selected from the distribution (Abstract “to support decisions making for sustainable agricultural production. This integration could benefit farmers and decision makers in agriculture planning. The central theme of this study is to explain the process of developing a prototype GIS application to provide a system for supporting location decisions with respect to the implementation of agricultural planning.”, Introduction).
Darko teaches (e) … wherein preparing the land plot for cultivation with the crop plant comprises at least one of removing existing vegetation from the land plot and reshaping the land plot surface (viii “UNCULTIVATED - land in its initial virgin conditions without any form of tillage”, Pg 19 “an uncultivated field was selected and demarcated to employ the identified three land preparation methods”, section 2.1 – 2.3 “Land Preparation”, “Land Clearing”, “Tillage Operations”).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Joshua et al. and Darko into Litteboy et al.’s invention for purpose of developing a broad application of methods for growing a crop plant to determine suitability of agricultural land. In particular, Joshua et al. teaches enhanced land suitability analysis for agricultural planning including uncultivated area, such as forest to find the most suitable location for agricultural use; therefore, it could benefit farmers and decision makers in agriculture planning (Abstract, Conclusion). Further Darko discloses various land preparation method for crop planting including controlling weed or tree and pioneer ploughing (Pg 5) because land preparation is a key aspect of cropping as it promotes the rapid emergence of crop seedlings and contributes to aeration, moisturisation and nutrient cycling within a soil medium for the growth of crops (Pg 8). 
Further, it would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Litteboy et al. as modified by Joshua et al. and Darko to include steps (f) planting, growing, and harvesting the crop plant on the land plot according to the one or more crop management parameters.  Since where the general conditions of the claim are disclosed in the prior arts as previously cited, planting, growing, and harvesting the crop plant, i. e. wheat on the land plot involves only routine skill in the art. The motivation of doing so would be to increase the economic activities of the area (Joshua et al.: section “Lands suitable for special agriculture” on pg 17-18).

the weather data comprise a weather distribution for the land plot based on one or more of historical weather data for the land plot and forecast data for the land plot (“climate data” and “Historical
daily rainfall data” right column on Pg 221); and 
the predicted yield for the crop plant comprises a yield distribution based on the weather data for the crop plant on the land plot (PERFECT operates on … inputs of daily climate data …” section 2.2 on Pg 221, section 3.2 “predicted wheat yield”).

As per Claim 4, Littleboy et al. teaches wherein: 
the soil data comprise a soil distribution for the land plot (“Model parameters that describe the soil were derived from soil survey data” Abstract, “wheat model using using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220) ; and 
the predicted yield for the crop plant comprises a yield distribution based on the soil data for the land plot (“PERFECT operates on … inputs of …parameters that describe the soil…” section 2.2 on Pg 221, section 3.2 “predicted wheat yield”).

As per Claim 7, Littleboy et al. teaches wherein the weather data comprise one or more of incident solar radiation, maximum and minimum temperature, and rainfall (“Historical daily rainfall data” right column on Pg 221).

As per Claim 8, Littleboy et al. fails to teach explicitly wherein the soil data comprise one or more of soil type, soil depth, soil chemical constituents, and soil thermal characteristics.


As per Claim 9, Littleboy et al. teaches wherein the crop management parameters further comprise one or more of crop plant species, crop plant cultivar, tilling plan, pest management schedule, pest management chemicals, irrigation amount, irrigation schedule, fertilization amount, fertilization type, fertilization schedule, planting time, and harvest time (
    PNG
    media_image1.png
    138
    346
    media_image1.png
    Greyscale
right column on Pg 222).

As per Claim 11, Littleboy et al. teaches wherein preparing the land plot for cultivation with the crop plant further comprises determining whether the land plot is suitable for agricultural production according to the predicted yield (Title. Section 3.1).

As per Claim 13, Littleboy et al. teaches wherein the crop plant is selected from the group consisting of corn, wheat, soybean, cultivars thereof, and combinations thereof (“wheat model using using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220).  



As per Claim 21, Littleboy et al. fails to teach explicitly wherein the uncultivated land plot has not been cultivated with grown and harvested crop plants within the last 30 years.  
Darko teaches wherein the uncultivated land plot has not been cultivated with grown and harvested crop plants within the last 30 years (viii “UNCULTIVATED - land in its initial virgin conditions without any form of tillage”, Pg 19 “an uncultivated field was selected and demarcated to employ the identified three land preparation methods”).  

As per Claim 22, Littleboy et al. fails to teach explicitly wherein preparing the land plot for cultivation with the crop plant comprises removing existing vegetation from the land plot.  
Darko teaches wherein preparing the land plot for cultivation with the crop plant comprises removing existing vegetation from the land plot (Pg 5-6).  

As per Claim 23, Littleboy et al. fails to teach explicitly wherein: the uncultivated land plot comprises obstructing vegetation thereon, the obstructing vegetation making the uncultivated land plot or a portion thereof unsuitable for cultivation; and Basso U.S. Application No. 15/573,507 Amendment "B" and Response to Office Action Page 5 of 13 removing the existing vegetation in part (e) comprises removing the obstructing vegetation.  
Darko teaches wherein: the uncultivated land plot comprises obstructing vegetation thereon, the obstructing vegetation making the uncultivated land plot or a portion thereof unsuitable for cultivation (Pg 5-6); and 


As per Claim 24, Littleboy et al. fails to teach explicitly wherein preparing the land plot for cultivation with the crop plant comprises reshaping the land plot surface.  
Darko teaches wherein preparing the land plot for cultivation with the crop plant comprises reshaping the land plot surface (Pg 5, Fig. 5-7).  

As per Claim 25, Littleboy et al. fails to teach explicitly wherein: the uncultivated land plot has a land topography making the uncultivated land plot or a portion thereof unsuitable for cultivation; and reshaping the land plot surface in part (e) comprises at least one of removing soil or land, adding soil favorable for plant growth, and reshaping the land plot surface to promote favorable water transport.  
Darko teaches wherein: the uncultivated land plot has a land topography making the uncultivated land plot or a portion thereof unsuitable for cultivation (Pg 5, Fig. 5-7); and 
reshaping the land plot surface in part (e) comprises at least one of removing soil or land, adding soil favorable for plant growth, and reshaping the land plot surface to promote favorable water transport (Pg 5, Fig. 5-7, Pg 9-11).  

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land”), in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria”) and Darko (“EFFECT .
Litteboy et al. as modified by Joshua et al. and Darko teaches most all of the instant invention as applied to claims 1, 3-4, 7-9, 11, 13-14, and 21-25 above.
As per Claim 2, Litteboy et al. as modified by Joshua et al. and Darko fails to teach explicitly further comprising buying or selling the land plot after determining the predicted yield, before planting the crop plant, and according to the predicted yield.
	Johnson teaches further comprising buying or selling the land plot after determining the predicted yield, before planting the crop plant, and according to the predicted yield ([0002], “Determining an appropriate value for agricultural parcels of land is important for all the participants in a buying, selling, renting, and leasing transaction.”; [0003], “land valuation methods for agricultural parcels of land may also reflect historic production agriculture crop yields and commodity prices as they indicate potential achievable income from the parcel.”; [0021], [0068], “Economic data can also include … premium crop potential.”).
Litteboy et al. as modified by Joshua et al. and Darko and Johnson are analogous art because they are all related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Johnson into Litteboy et al. as modified by Joshua et al. and Darko’s invention for purpose of developing a broad application of methods for growing a crop plant to determine suitability of agricultural land to increase the economic activities of the area. In .

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land”), in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria”) and Darko (“EFFECT OF INITIAL LAND PREPARATION METHODS ON SELECTED SOIL PHYSICAL PROPERTIES IN AFRAM PLAINS, GHANA”), further in view of Osborne (US 20140358486 A1).
Litteboy et al. as modified by Joshua et al. and Darko teaches most all of the instant invention as applied to claims 1, 3-4, 7-9, 11, 13-14, and 21-25 above.

(i) initially planting and/or growing the crop plant according to the one or more crop management parameters as part of an initial crop management plan for the crop plant and the land plot; 
(ii) updating the initial crop management plan during a growing season according to actual weather data for the field during the growing season, thereby generating a updated crop management plan; and 
(iii) growing and/or harvesting the crop plant according to the updated management plan. Osborne teaches wherein planting, growing, and harvesting the crop plant comprises: 
(i) initially planting and/or growing the crop plant according to the one or more crop management parameters as part of an initial crop management plan for the crop plant and the land plot ([0008] “The present invention is a system and method of estimating crop growth and development over the course of an entire growing season.”); 
(ii) updating the initial crop management plan during a growing season according to actual weather data for the field during the growing season, thereby generating a updated crop management plan ([0008], “The present invention utilizes dynamical extended range weather forecasts spanning the entire duration of the remaining growing season to improve crop growth and development estimation. Using crop growth models, based primarily upon growing degree-days, the present invention generates a profile of crop development until the end of a growing season. The present invention contemplates that in one embodiment, these crop growth models may be executed on a periodic or frequent basis, such as a weekly basis, using an update to the dynamical extended range weather forecasts that consider the ongoing evolution of the region's 
(iii) growing and/or harvesting the crop plant according to the updated management plan ([0008], “The present invention contemplates that in one embodiment, these crop growth models may be executed on a periodic or frequent basis, such as a weekly basis, using an update to the dynamical extended range weather forecasts that consider the ongoing evolution of the region's seasonal weather conditions. Such a generation of a new crop growth and development profile each week may include the growth model output to date using the analyzed and/or observed weather conditions, along with the forecasted weather through the remainder of the growing season. Output from the crop growth and development profile generates a combination of data for use in auxiliary farm management applications.”). 
Litteboy et al. as modified by Joshua et al. and Darko and Osborne are analogous art because they are all related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Osborne into Litteboy et al. as modified by Joshua et al. and Darko’s invention for purpose of developing a broad application of methods for growing a crop plant to determine suitability of agricultural land to increase the economic activities of the area. In particular, Joshua et al. teaches enhanced land suitability analysis for agricultural planning .

7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land”), in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria”), and Darko (“EFFECT OF INITIAL LAND PREPARATION METHODS ON SELECTED SOIL PHYSICAL PROPERTIES IN AFRAM PLAINS, GHANA”), further in view of Diepen et al. (“WOFOST:a simulation model of crop production”).
Litteboy et al. as modified by Joshua et al. and Darko teaches most all of the instant invention as applied to claims 1, 3-4, 7-9, 11, 13-14, and 21-25 above.
As per Claim 26, Litteboy et al. as modified by Joshua et al. and Darko fails to teach explicitly wherein part (d) comprises determining a predicted yield for the crop plant without using historical yield data for the land plot.
Diepen et al. teaches wherein part (d) comprises determining a predicted yield for the crop plant without using historical yield data for the land plot (left column on Pg 17, “The 
Litteboy et al. as modified by Joshua et al. and Diepen et al. and Johnson are analogous art because they are all related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Diepen et al. into Litteboy et al. as modified by Joshua et al. and Darko’s invention for purpose of developing a broad application of methods for growing a crop plant to determine suitability of agricultural land to increase the economic activities of the area. In particular, Joshua et al. teaches enhanced land suitability analysis for agricultural planning including uncultivated area, such as forest to find the most suitable location for agricultural use; therefore, it could benefit farmers and decision makers in agriculture planning (Abstract, Conclusion). Further Darko discloses various land preparation method for crop planting including controlling weed or tree and pioneer ploughing (Pg 5) because land preparation is a key aspect of cropping as it promotes the rapid emergence of crop seedlings and contributes to aeration, moisturisation and nutrient cycling within a soil medium for the growth of crops (Pg 8). Further Diepen et al. teaches WOFOST model which calculates theoretical crop yield using climate data, soil data and crop data for anywhere where crop are produced in land evaluation and for planning. The motivation of doing so would be to provide a simple system that could be used for a data generator for regional agro-economic model in land evaluation (Diepen et al: Pg 16).

27 is rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land”), in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria”), Darko (“EFFECT OF INITIAL LAND PREPARATION METHODS ON SELECTED SOIL PHYSICAL PROPERTIES IN AFRAM PLAINS, GHANA”) and Osborne (US 20140358486 A1), further in view of Avey et al. (US 20140067745 A1).
Litteboy et al. as modified by Joshua et al. and Darko teaches most all of the instant invention as applied to claims 1, 3-4, 7-9, 11, 13-14, and 21-25 above.
Litteboy et al. as modified by Joshua et al. and Darko and Osborne teaches most all of the instant invention as applied to claim 12 above.
As per Claim 27, Litteboy et al. as modified by Joshua et al. and Darko fails to teach explicitly wherein part (ii) further comprises updating the initial crop management plan during a growing season according to actual nitrogen data for the field during the growing season.  
Avey et al. teaches wherein part (ii) further comprises updating the initial crop management plan during a growing season according to actual nitrogen data for the field during the growing season (0023], [0024], [0028], [0031], [0039], [0048]).
Litteboy et al. as modified by Joshua et al., Darko and Osborne and Avey et al.are analogous art because they are all related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Avey et al. into Litteboy et al. as modified by Joshua et al., Darko’s and .

9.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land”), in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria”), and Darko (“EFFECT OF INITIAL LAND PREPARATION METHODS ON SELECTED SOIL PHYSICAL PROPERTIES IN AFRAM PLAINS, GHANA”), further in view of Li et al. (“Coupling a SVAT heat and water flow model, a stomatal-photosynthesis model and a crop growth model to simulate energy, water and carbon fluxes in an irrigated maize ecosystem”).

As per Claim 28, Litteboy et al. as modified by Joshua et al. and Darko teaches wherein determining the predicted yield for the crop plant on the land plot using the crop model, the weather data, the soil data, and the crop management parameters for the land plot (Litteboy et al.: (PERFECT operates on … inputs of daily climate data …” section 2.2 on Pg 221, section 3.2 “predicted wheat yield”, right column on Pg 222) in part (d) comprises: (i) simulating a water balance, …, and a nutrient balance (Pg 224, “simulation of the effect of water availability, nutrition and soil erosion” left column on Pg 224) to (ii) determine crop growth, …, and crop yield as crop model outputs using (iii) the weather data, the soil data, and the crop management parameters for the land plot as crop model inputs (PERFECT operates on … inputs of daily climate data …” section 2.2 on Pg 221, right column on Pg 222, section 3 “the prediction of yield based on the availability of water for crop growth”, “predicted wheat yield”).
Litteboy et al. as modified by Joshua et al. and Darko fails to teach explicitly a carbon balance, a heat balance and crop biomass.
Li et al. teaches carbon balance (Fig. 7 (c)), a heat balance (Fig. 7 (a) and (b)) and crop biomass (Fig. 10).
Litteboy et al. as modified by Joshua et al. and Darko and Gates et al. are analogous art because they are all related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Li et al. into Litteboy et al. as modified by Joshua et al. and Darko’s .

Response to Arguments
10. 	Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
As per 101 rejection, as rejected above, it is Examiner’s position that this judicial exception is not integrated into a practical application because a method for growing a crop plant and a land evaluation determining a predicted yield based on the data received is mathematical calculation. Further the limitation (e) and (f) in Claim 1 is an abstract idea, i.e. an observation, evaluation, judgement, opinion which could be performed as a mental process; there are no additional elements that integrate growing a plant into a practical application. Also the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because dependent claims recite additional abstract idea, i.e. an 
Therefore, Examiner maintains 101 rejection.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of Litteboy et al. and Joshua et al..

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EUNHEE KIM
Primary Examiner
Art Unit 2127

/EUNHEE KIM/Primary Examiner, Art Unit 2127